OPINION
PER CURIAM.
Carter J. Magloire petitions for a writ of mandamus directing the District Court to rule on his motion for a new trial in his criminal proceeding. For the reasons that follow, we will deny the petition.
In February 2005, a jury in the District Court found Magloire guilty of bringing in and harboring aliens in violation of 8 U.S.C. § 1324. Magloire filed a motion for a new trial on March 1, 2005. In his mandamus petition, he asks us to order the District Court to rule on his motions that have been pending “for at least six months.” Our examination of the District Court’s docket indicates that the only such motion is his motion for a new trial.
By order entered March 22, 2006, the District Court denied Magloire’s motion for a new trial. Because the District *458Court has ruled on Magloire’s motion, we will deny his mandamus petition as moot.